DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2017 has been considered by the Examiner.

Drawings
The drawings submitted on 10/27/2017 have been accepted by the Examiner as formal.  

Specification
The Specification, Abstract submitted on 10/27/2017, respectively, have been accepted by the Examiner as formal.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/15/2020, with respect to the disclosure of Bowerman being deficient with regard to the amended limitations, have been fully considered and are persuasive. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Bowerman shows in figure 1 a cable mounting portion (shown as the portion containing looped cables) having a planar portion (rear portion), an angled portion (flange shown as 88) and a cable cradle portion (flange shown as 70), the planar portion extending from the second sidewall and oriented perpendicularly thereto. 
However, the disclosure of Bowerman is silent on the angled portion extending away from the planar portion at a non-parallel angle relative to the planar portion and away from the upper jacket, and the cable cradle portion extending away at a non-parallel angle relative to the angled portion and toward the upper jacket; the angled portion 
To modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  
Therefore, the prior art does not disclose or render obvious: “the angled portion extending away from the planar portion at a non-parallel angle relative to the planar portion and away from the upper jacket, and the cable cradle portion extending away at a non-parallel angle relative to the angled portion and toward the upper jacket” (Claim 1, lines 18-21); or “the angled portion extending away from the planar portion at a non-parallel angle relative to the planar portion, and the cable cradle portion extending away at a non-parallel angle relative to the angled portion” (claim 11, lines 12-14).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658